                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 GLOBAL FORCE ENTERTAINMENT,                       )
 INC., and JEFFREY JARRETT,                        )
                                                   )
         Plaintiffs,                               )
                                                   )
 v.                                                )    NO. 3:18-cv-00749
                                                   )
 ANTHEM WRESTLING                                  )
 EXHIBITIONS, LLC,                                 )
                                                   )
         Defendants.                               )

                                             ORDER

       Plaintiffs have made inconsistent representations to the Court. On June 19, 2020, after the

final pretrial conference, Plaintiffs filed “Plaintiffs’ Notice of Errata” to which is attached

Plaintiffs’ “Response in Opposition to Defendant’s Motion In Limine.” (Doc. No. 197). Plaintiffs

say its Response was served on Defendant on June 12, 2020, but was “inadvertently” not filed with

the Court. During the final pre-trial conference Plaintiffs told the Court that its Response had been

timely filed. Apparently recognizing their error Plaintiffs now attempt to do indirectly what they

did not do directly.

       Moreover, a “Notice of Errata” is not the proper procedural device to late file a response

that needs the permission of the Court after consultation with Defendant. Accordingly, the Clerk

shall strike Document Number 197. The Plaintiffs may file a motion to late file its response,

providing the Court good cause for the motion.

       IT IS SO ORDERED.


                                                       ___________________________________
                                                       WAVERLY D. CRENSHAW, JR.
                                                       CHIEF UNITED STATES DISTRICT JUDGE



   Case 3:18-cv-00749 Document 200 Filed 06/22/20 Page 1 of 1 PageID #: 3476
